11TH COURT OF APPEALS
                                  EASTLAND, TEXAS
                                      JUDGMENT

Gary Shane Bien,                               * From the 42nd District Court
                                                 of Taylor County,
                                                 Trial Court No. 27513A.

Vs. No. 11-18-00206-CR                         * August 20, 2020

The State of Texas,                            * Memorandum Opinion by Judge Trotter
                                                 (Panel consists of: Bailey, C.J.;
                                                 Wright, S.C.J., sitting by assignment;
                                                 and Judge Trotter, sitting by
                                                 assignment)
                                                 (Stretcher, J., and Willson, J.,
                                                 not participating)

     This court has inspected the record in this cause and concludes that there is no
error in the judgment below. Therefore, in accordance with this court’s opinion,
the judgment of the trial court is in all things affirmed.